Citation Nr: 1027942	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-29 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had certified active service from August 1965 to 
September 1968 and from January 1991 to May 1991.  He had 
additional duty with the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Waco, 
Texas, Regional Office (RO) which, in pertinent part, denied 
service connection for a chronic left shoulder disorder.  In 
April 2010, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection for a chronic left 
shoulder disorder is warranted as he injured his left shoulder 
while unloading footlockers during active duty with the Army 
Reserve.  At the April 2010 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran testified that 
he had joined the Army Reserve in 1974; had injured his left 
should while performing active duty in 1988 or 1989; and had been 
treated for his injury by military medical personnel.  

In reviewing the record, the Board observes that Army Reserve 
orders dated in November 1988 and March 1989 indicate that the 
Veteran was ordered to active duty special work and annual 
training, respectively.  The Veteran's complete periods of active 
duty, active duty for training, and inactive duty with the Army 
Reserve have not been verified.  The VA should obtain all 
relevant military treatment records and other documentation which 
could potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's complete periods of active duty, 
active duty for training, and inactive duty 
for training with the Army Reserve and (2) 
forward all available service treatment 
records associated with such duty for 
incorporation into the record.  

2.  Then readjudicate the Veteran's claim 
of entitlement to service connection for a 
chronic left shoulder disorder.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs 

	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

